                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                            DOCKET NO. 3:18-cv-00278-MOC

 MONTY E. BORCHARDT,                                       )
                                                           )
                        Plaintiff,                         )
                                                           )
 Vs.                                                       )                 ORDER
                                                           )
 NANCY A. BERRYHILL,                                       )
 Acting Commissioner of Social Security,                   )
                                                           )
                       Defendant.                          )


       THIS MATTER is before the Court on the Commissioner’s Motion for Remand pursuant

to Sentence Four of 42 U.S.C. § 405(g). As this Court has the power under sentence four of 42

U.S.C. § 405(g) “to enter, upon the pleadings and transcript of the record, a judgment affirming,

modifying or reversing the decision of the Commissioner, with or without remanding the case for

a rehearing,” and since each party consents to remand in this matter for further action, including a

new hearing, the Court will summarily grant this motion. See Shalala v. Schaefer, 509 U.S. 292

(1993); Melkonyan v. Sullivan, 501 U.S. 89 (1991). Having thus considered the motion and

reviewed the pleadings, the Court enters the following Order.




                                           ORDER

       IT IS, THEREFORE, ORDERED that the Motion for Remand (#15) pursuant to

Sentence Four of 42 U.S.C. § 405(g) (#16) is GRANTED. Under sentence four of 42 U.S.C. §




                                                -1-
405(g), the Commissioner’s decision is REVERSED and this matter is REMANDED to the

Commissioner for further action, including a new hearing.



                                          Signed: November 16, 2018




                                              -2-
